 YORK CORPORATION1914.The parties agree, and we find that the following employeesconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer at theEmployer's East St. Louis, Illinois, plant, excluding office clericals,electricians and electricians' helpers, machinists and their appren-tices, professional employees, licensed engineers, firemen, utility menin the power department, watchmen, guards, and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.York CorporationandInternational Molders and Foundry Work-ers Union of North America,AFL-CIO,Petitioner.Case No.4-RC-3017. July 1 2, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A, question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (l)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of foundry employees froma unit of production and maintenance employees which has been rep-resented by the Intervenor for a number of years.The Employerand the Intervenor contend that the unit is inappropriate and thatonly a unit of production and maintenance employees is appropriate.The Employer is engaged at York and Grantley, Pennsylvania, inthe manufacture, sale, and distribution of refrigeration and air-con-ditioning equipment and supplies. It carries on its operations intwo plants known as the West York and Grantley plants-both being'IceMachinery Independent Employees Association was permitted to intervene on thebasis of its contractual interests.116 NLRB No. 22. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the boundaries of York County and abouta mile ofeach other.The Employer's foundry operationsare carried on in a separate build-,ing which is part of the Grantley plant.The foundryis one of 28departments into which the Employer's operations are divided.Manufacturing operations are integrated in the sense that a majorityof the castings made in the foundry are subsequently further processedin its,own plants.However, the record shows that about 40 percentof allthe foundry's castingsare made for outside concerns.Althoughunder West York production control, foundry operationsare sepa-rately supervised.At the time of the hearing the foundry had a com-plement of 234 employees distributed among a variety of job classifica-tions, from the skilled molders and coremakers to the common laborers,and it is evident from the Employer's description of the foundry proc-esses and work tasks that these employees are' exclusively engaged inthe making of customary grey iron foundry castings.Upon the basis of the evidence in the record, particularly in viewof the separate supervision, location, and identification of this depart-ment as the only place where work of the usual foundry type is per-formed, it is clear that the foundry is a functionally distinct and sepa-rate department whose employees are identified with a traditionaltrade and occupation distinct from that of other employees.2Forthat reason, the foundry employees as a group have a special interestin collective bargaining.'The Employer and Intervenor contend,however, that a unit of foundry employees is inappropriatebecauseof the extent of interchange of employees between the foundry and'-other departments, and for the reason that employees who are partof'the plants'-general maintenance department perform a substantialamount of maintenance work in the foundry. In this connection,evidence submitted by the Employer shows that over a period of 7years there has been a total of 648 employees transferred into and 740employees transferred out of the foundry.These figures represent nomore than the transfer, on the average, into and out of the foundry,of fewer than 4 employees each week among an average complementof 207 employees employed in the foundry.We do not regard thisas a significant amount of interchange as such, but even were it to beso considered, it is clear from the record that thesetransfers are notusually made except in layoff situations and, when made, are usuallyof a permanent nature. In such circumstances, we do not considerthem to be the type of interchange which, because of the frequency andtemporary character thereof, destroys the functional identity of theunit.4Nor do we find that the maintenance work performed in the2 CompareJ. I. Case Company,112 NLRB 796;SolarAircraftCompany,107 NLRB 150.8 The SchaibleCompany,108 NLRB 2.4InternationalHarvesterCompany,91 NLRB 487,495.See alsoNorth AmericanAviation,Inc.,115 NLRB1090.CompareGeneral Electric Company,112 NLRB 839,839-840. YORK CORPORATION193foundry by the general plant maintenance employees amounts to in-terchange.It is clear that, even though the general plant mainte-nance employees may perform a substantial amount of maintenancework in the foundry, they are not on regular assignment in the foundryand remain under their own separate supervision.5In the circumstances of this case, we conclude that the employeessought by the Petitioner constitute a functionally distinct and separategroup of foundry employees of the type to which the Board customarilyaccords separate representation.As the Petitioner is an internationalunion which traditionally has represented separate units of foundryemployees,' the requirements laid down in theAmerican Potashcase 7for the severance of such units have been met .8Accordingly, we find that all foundry department employeesregularly employed at the Employer's Grantley, Pennsylvania, plant,excluding all other production and maintenance employees, officeclerical employees, professional employees, guards, and supervisors asdefined in the Act may constitute, if they so desire, a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.We shall, however, make no final determination at this time but shallfirst ascertain the desire of these employees as expressed in the electiondirected.If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriate unit,and the Regional Director, conducting the election directed herein, isinstructed to issue a certification of representatives to the Petitionerfor the voting group described above, which the Board, under the cir-cumstances, finds to be an appropriate unit for the purposes of collec-tive bargaining.In the event a majority do not vote for the Peti-tioner, these employees shall remain a part of the existing unit and theRegional Director will issue a certification of results of election to sucheffect.[Text of Direction of Election omitted from publication.]CHAIRMANLEEDOMand MEMBERRODGERS tookno part inthe con-sideration of the above Decision and Direction of Election.5 SeeInternationalHarvesterCompany,85 NLRB 1310, 1313;Copper-Clad MalleableRange Company,77 NLRB 250, 252;North AmericanAviation,Inc., supra;Hawley &Hoops,Inc,115 NLRB 1276.6 The Schaiblecompany, supra.7American Potash & Chemical Corporation,107 NLRB 1418.8In view of our determination herein wefind it unnecessary to pass on the merits ofthe Petitioner's alternative unit requests, or upon theEmployer's and Intervenor's con-tentions in opposition theretoe The Employer concedes that a unit of foundry employees would include all thoselisted onits exhibit as employed in the foundry405448-57-vol 116-14